DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/20.
Newly submitted claims 26-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 14 requires a cup that has a cartridge lid that is applied thereto wherein the cartridge lid allows for sample the fluid in the cup.  New claim 26 does not claim the cup.  Claim 26 can have the liquid sample applied to the cartridge via pipette and therefore is a separate and distinct inventions because it does not require the cup and a lid that transfers the sample to the test strip within the lid.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 3-4, 7-9, 13, 14-15, 20 and 22-25 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 7-9, 13, 14, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lappe (US 6,514,461).
Lappe discloses an analyzer apparatus for a fluid, the fluid-analyzer apparatus comprising: 
a cup (fig. 3 shows container 32) adapted to receive the fluid; 
a cartridge lid (34) that removably attaches (lid screws on to the cup) to the cup to seal and contain the fluid in the cup (see fig. 3), 
wherein the cartridge lid includes a top holding at least one chemical reagent pad (fig. 4, shows at least 2 chemical reagent pads) that reacts with and changes color upon contact with a sample of the fluid, 
wherein the cartridge lid includes a transparent cover (transparent areas 114, i.e. windows 114a, 114b and 114c for enabling a test strip mounted beneath each window that covers the reagent pad to permit light passage to and prevent fluid leakage from the reagent pad, 
wherein at least a portion of the cartridge lid top has a non-reflective coating (all other portions of the lid which are not transparent; the top surface 96 has bar code area 120, a secondary bar code area 121, and one or more fiducial marks 122. All of which are coatings applied to the surface, printed above the test strip windows 114a, 114b and serve for reference points for processing steps to assure accurate image analysis.  Another interpretation of the non-reflective coating would be any surface on the top surface that is not the transparent windows.  That is light would not enter the inside of the container because the surface is solid therefore only an image of the test strip is captured via the transparent windows 114a,b), and 
wherein the cartridge lid dual-functions for sealing the cup and sampling the fluid in the cup (this limitation does not further structurally limit the claim in that it is directed to functional language.  Applicant is urge to claim structural limitations which will distinguish from the prior art.  Lappe provides a pump located within the lid which moves the sample fluid into the lid when plunger from the analysis device pushes the plunger downwards); and 
an electronic reader (device as shown in fig. 7 provides a light shield 192 which removably attaches to the cartridge lid as shown in fig. 8 which provides a seal from ambient light) that removably attaches to the cartridge lid with an enclosed space between the electronic reader and the cartridge lid sealed from ambient light, 
wherein the electronic reader includes a light source (fig. 7-8, ref. 38; LED multiple green) positioned in operational alignment with and for directing light at the 
wherein in use light from the light source passes through the transparent cover then reflects off the fluid-reacted changed-color reagent pad and back through the transparent cover toward the color sensor for sensing the color of the fluid-reacted changed-color reagent pad without the color sensor contacting the fluid sample when the electronic reader is attached to the cartridge lid (this limitation does not further structurally limit the claim in that it is directed to functional language.  Applicant is urge to claim structural limitations which will distinguish from the prior art.  Further Lappe performs the exact operation of illuminating the test strip, the light reflects off the test strip and the camera takes a picture where the results are analyzed), and wherein light from the light source that does not pass through the transparent cover is not reflected back toward the color sensor by the anti-reflective coating of the cartridge-lid top (this limitation does not further structurally limit the claim in that it is directed to functional language.  Applicant is urge to claim structural limitations which will distinguish from the prior art.  Lappe provides a surface outside of the transparent windows that would serve the above function). 
Regarding claim 4, wherein the electronic reader further includes a light-intensity turbidity sensor (camera detector that takes an image of the strips is structurally capable that measures turbidity of the fluid without contacting the fluid (this limitation does not further structurally limit the instant claim).

Regarding claim 7, wherein said electronic reader communicates wirelessly point-to-point with a mobile device that is connected to an IPv4 or Ipv6 enabled wide area communication infrastructure (Lappe discloses test result data is transferred via a modem to other remote computers.  Applicant has not claimed the electrnic reader comprises a wireless device only that it is capable of performing the function.  A mobile device is not positively claimed).
Regarding claim 8, wherein said electronic reader communicates wirelessly point-to-point with a stationary router that is connected to an IPv4 or Ipv6 enabled wide area communication infrastructure (Lappe discloses test result data is transferred via a modem to other remote computers.  Applicant has not claimed the electrnic reader comprises a wireless device only that it is capable of performing the function.  A mobile device is not positively claimed).
Regarding claim 9, wherein said electronic reader communicates wirelessly with wireless devices that are part of a multi-hop mesh network that is connected to an IPv4 or Ipv6 enable wide area communication infrastructure via one or multiple gateways (Lappe discloses test result data is transferred via a modem to other remote computers.  Applicant has not claimed the electrnic reader comprises a wireless device only that it is capable of performing the function.  A multi-hop mesh network is not positively claimed).  


Regarding claim 20, wherein the cartridge lid and the electronic reader include mating elements (the outer rim of the light shield engages the cartridge lid as seen in fig. 8 which ensures proper alighnement of the electronic reader and the cartridge) that engage each other when the electronic reader is mounted to the cartridge lid to ensure proper alignment of the electronic reader and the cartridge with the reagent pad on the cartridge lid aligned with the color sensor on the electronic reader and with little or no external light entering into between the cartridge lid and the electronic reader (this limitation does not further structurally limit the instant claim).  
Regarding claim 22, wherein the cartridge lid, the collection cup, and the electronic reader are all cylindrically shaped (see fig. 2, 3-5) and sized for being handheld and portable.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lappe (US 6,514,461) in view of Wang et al.  (US 2014/0273270).
Lappe discloses the test analyzing system disclosed above.
Lappe does not teach an electronic reader further includes an integrated infrared sensor adapted to measure the temperature of the fluid. 
Wang teaches a device which measures an anayte on a test strip that comprises a infrared sensor to determine the temperature in each of the zones of the test strip.  Wang states the intensity of the color at each zone on the test strip may be taken when the temperature of the test strip is within an acceptable range and the standard deviation of the temperature amongst the zones is at an acceptable predetermined value.  Therefore one having an ordinary skill in the art at the time of the invention would have modified Lappe to include a infrared sensor as taught by Wang in order to monitor the temperature of the test strip since colorimetric reagents are temperature sensitive and would need to be within a predetermined range as taught by Wang to produce consistent results within a time period (para 10, 15 Wang).

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lappe (US 6,514,461) in view of Olsen et al. (US 2007/0268027).
adapted to receive and trap a second sample of the fluid; wherein the cartridge lid further includes a slit (test strip chambers in in fluid communication with the chamber 154/152 via a channel which allows fluid to be expressed via the plunger 162 to the cap via plunger hole (slit)) communication with the chamber and adapted to enable the chamber to receive the second fluid sample when the cup is tilted, and wherein the electronic reader further includes electrodes positioned to contact the electrodes of the cartridge lid when the electronic reader is attached to the cartridge lid to enable measuring the conductivity of the trapped second fluid sample.  
Lappe does not teach the wherein the cartridge lid further includes electrodes positioned to contact the trapped second fluid sample, measuring the conductivity of the trapped second fluid sample.  
Olsen teaches a device for measuring volume resistivity by placing electrodes (333, 313) in a chamber (fig. 7; ref. 321) that measures the volume of the sample fluid therein (para 52-53).  Olsen states a conductivity measurement can be performed when a sample fluid fills the chamber so that a volume can be determined.  Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Lappe to provide electrodes within the sample chamber in order to verify a certain volume of sample is present to allow a sample test analysis to be performed.  Within sufficient fluid sample on the test strips, the sample fluid migration will not perform and a result test would be sacrificed.  

23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lappe (US 6,514,461) in view of Hill et al. (US 2009/0227855).
Lappe discloses the test analyzing system disclosed above.
Lappe does not teach the light source is a white LED light that emulates natural daylight, wherein the white LED light emits light that has a color temperature in the range of 4500 to 5500 degrees Kelvin.  
Hill teaches a testing device that provides a test strip, an LED white illumitation, and a reflectance detector.  Hill states a LED may emit white light, although other colors of lighting may also be used.  It is well known that various light sources are employed throughout illuminating test strips for detecting a colorimetric reaction occurring thereon.  Therefore it would have been obvious to one having an ordinary skill in the art to modify Lappe to employ a white light LED to illuminate the test strip as is well known in the art as taught by Hill.
Regarding the specific degree Kelvin, the white light LED is within the degree range and therefore it would have been obvious to one having an ordinary skill in the art to recognize that white light LED emits a 4500-5500 degree kelvin color temperature.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lappe (US 6,514,461) in view of Moyle (US 2011/0259744).
Lappe discloses the test analyzing system disclosed above.
Lappe does not teach the transparent cover for the reagent pad is made of a crystalline fluoropolymer material with a relatively high luminous transmittance and a 
Moyle teaches a sensor for biomoelcular detection and cell classification that provides a sample chamber, a light source and a detector.  The sample chamber is proivdied with a window for the light to pass through to interact with the sample within the chamber.  The window is covered with a piece of Dupont FEP film which has a low refractive index.  This film is employed to reduced unwanted stray light entering the detector from the illumination source.  Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Lappe to provide a FEP film over the window to reduce unwanted stray light from entering the detector from the illumination source as taught by Moyle (para 188).

Response to Arguments
Applicant’s arguments with respect to claims 3-4, 7-9, 13-15, 20 and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/           Primary Examiner, Art Unit 1797